DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 1 (as the application claim 10 fully encompasses patent claim 1).  The difference between the application claim 10 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 11 are to be found in patent claim 2 (as the application claim 11 fully encompasses patent claim 2).  The difference between the application claim 11 and the patent claim 2 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of the application claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 11 is anticipated by claim 2 of the patent, it is not patentably distinct from claim 2 of the patent. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 12 are to be found in patent claim 3 (as the application claim 12 fully encompasses patent claim 3).  The difference between the application claim 12 and the patent claim 3 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 3 of the patent is in effect a “species” of the “generic” invention of the application claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 12 is anticipated by claim 3 of the patent, it is not patentably distinct from claim 3 of the patent. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 13 are to be found in patent claim 4 (as the application claim 13 fully encompasses patent claim 4).  The difference between the application claim 13 and the patent claim 4 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4 of the patent. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 14 are to be found in patent claim 5 (as the application claim 14 fully encompasses patent claim 5).  The difference between the application claim 14 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 14 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,769,458 B2. It is clear that all the elements of the application claim 15 are to be found in patent claim 6 (as the application claim 15 fully encompasses patent claim 6).  The difference between the application claim 15 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotilainen, EP 1486799 A1 (Kotilainen), and further in view of Stafsudd et al., US 2002/0176605 A1 (Stafsudd).
Regarding claim 10, Kotilainen teaches a luminance detection system (detecting the luminance of road markings)([0044-0045]) connectable to a vehicle (wherein the apparatus is arranged in a vehicle 9)(Fig. 1; [0020]) and operable while the vehicle is moving along a roadway (wherein the measurements can be made in a moving vehicle 9)(Fig. 1; [0020]), the luminance detection system (detecting the luminance of road markings)([0044-0045]) comprising: 
a light source (illuminator 1)(Fig. 1; [0017-0018]) configured to illuminate a road marking positioned along the roadway (illuminating a road marking)([0030]), the light source (illuminator 1)(Fig. 1; [0017-0018]) being separate and distinct from a pair of headlights of the vehicle (illuminator 1 being different than the headlights)(Fig. 1; [0017-0018]); 
a first camera (digital camera 6)(Fig. 1; [0018-0019]) configured to obtain a first image (digital camera 6 that produces an image)([0018]), the first image including the road marking (the image including the marking)([0023] and [0030]); 
a second camera (the apparatus can contain two cameras)([0049]) configured to obtain a second image (a second image is taken to determine the difference of the luminance)([0044]), the second image including the road marking (the second image being of the road marking)([0044-0045]); 
a processor (control unit 5 further comprises a processor)(Fig. 1; [0022]) configured to: 
calculate a distance between the vehicle and the road marking (calculating a distance to the road markings using images and pixel size)([0040] and [0047]); 
apply a luminance transform to convert pixel values to luminance levels (converting RGB colors from the camera to luminance values using formula 1)([0037-0038]) representative of the road marking (luminance of the road marking)([0045]), wherein the pixel values are from at least one of: 
the first image and the second image (wherein the pixel values are from an image taken by camera 6)(Fig. 1; [0037]); 
calculate a luminance value representative of a luminance of the road marking (calculating a luminance of the road marking)([0044-0045]) based on (i) the distance between the vehicle and the road marking (distance between the vehicle and road marking)([0035-0040]) and (ii) the luminance levels representative of the road marking (using both the distance and luminance levels of the road marking)([0035-0040]).  
Kotilainen teaches wherein the apparatus can contain two cameras (one on both sides of the vehicle ([0049]) and that a distance measurement can be made from the vehicle to the road marking (distances to known targets are calculated in the images)([0036]). However, Kotilainen does not explicitly teach to calculate a distance between the vehicle and the road marking “based on the first image and the second image”.
Stafsudd teaches a system that measures the relative position of objects with retroreflective surfaces (Abstract); wherein the invention can detect any object with a retroreflective surface ([0074]), and is connected to a host vehicle ([0077]); and to calculate a distance between the vehicle and the road marking based on the first image and the second image (wherein two imagers 15 can be used to compute the distance of every object with at least one reflective surface)([0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kotilainen to use the two cameras for distance determination since it makes it suitable for use in open-road applications (Stafsudd; [0077]) and suitable for use in rapidly changing environments (Stafsudd; [0022]).

Regarding claim 11, Kotilainen teaches wherein at least one of the first camera and the second camera is a color camera (wherein camera 6 can be a colour digital camera)([0023])(wherein the apparatus can contain two cameras)([0049]).  

Regarding claim 12, Stafsudd teaches wherein the processor is configured to: extract pixel values (pixel values)([0025] and [0075]) representative of the road marking (retroreflective surfaces such as lane markers and/or roadside markers)([0074]) from the first image and the second image (first and second images from first and second imagers)([0077]). -3-  

Regarding claim 13, Kotilainen teaches further comprising a geo-referenced positioning device (the apparatus further comprises a GPS locator 8)([0020]) configured to generate vehicle position data representative of a position of the vehicle along the roadway (detecting the positioning of the apparatus/vehicle)([0020] and [0042]), wherein the processor is configured to calculate the distance between the vehicle and the road marking based on the vehicle position data (wherein the distance is calculated using the positioning of the vehicle which can be determined through GPS)([0039-0042]).  

Regarding claim 14, Kotilainen teaches wherein the light source is positioned at a front of the vehicle (wherein illuminator 1 is in the front of the vehicle)(Fig. 1; [0017]).  

Regarding claim 15, Stafsudd teaches wherein the first camera and the second camera (two imagers 15)([0077]) are positioned at a front of the vehicle (wherein the two cameras are positioned in the front to obtain images in front of the vehicle)([0075-0077]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov